UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1327



MORRIS D. SQUIRES,

                                            Plaintiff - Appellant,

          versus


FLUOR DANIEL, INCORPORATED; WALLACE L. OWENS;
BARRY M. CARROLL; E. I. DUPONT DE NEMOURS &
COMPANY; CHARLES LEABERRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-96-1139-4-23)


Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, * Circuit Judges.


Affirmed by unpublished per curiam opinion.




      *
        Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Morris D. Squires, Appellant Pro Se. Benjamin Phillip Glass, OGLE-
TREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina;
Robert Thomas Lyles, Jr., OGLETREE, DEAKINS, NASH, SMOAK, STEWART,
L.L.P., Charleston, South Carolina; Joy Scherffius Goodwin, LEVY &
GOODWIN, Columbia, South Carolina; Gardner G. Courson, Jamie G.
Miller, GLASS, MCCULLOUGH, SHERRILL & HARROLD, Atlanta, Georgia;
Laura H. Walter, GLASS, MCCULLOUGH, SHERRILL & HARROLD, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Defendants and dismissing Appellant's civil

action brought under the Americans with Disabilities Act, 42 U.S.C.

§ 12101 (1994). We have reviewed the record and the district
court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Squires v. Fluor Daniel, Inc.,
No. CA-96-1139-4-23 (D.S.C. Feb. 6, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED

                                2